Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 10, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154766                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 154766
                                                                    COA: 334270
                                                                    Wayne CC: 08-003157-FH
  PERNELLAR HAWKINS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 21, 2016
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the defendant’s sentence and we REMAND this
  case to the Wayne Circuit Court for resentencing. There is no indication in the record
  that, at sentencing, the trial court considered an updated Sentencing Information Report,
  or applicable guidelines range, in imposing its sentence following the defendant’s
  probation violations. Sentencing courts must consult the applicable guidelines range and
  take it into account when imposing a sentence. See People v Lockridge, 498 Mich. 358,
  392 (2015); MCL 771.14(2)(e); MCR 6.445(G) and MCR 6.425(D). In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 10, 2017
         t0503p
                                                                               Clerk